That Stringer died in Georgia, and complainant understood that one Ruffin, a man of little worth either in character or property, went to that State, and in searching among Stringer's papers found the bond, which he brought to this State, and sold or pretended to sell it to Balfour. That complainant, to avoid a suit with which Balfour threatened him, gave a new bond for the debt and took up the old one, which he then believed to be due. And on applying to Causey for payment, Causey informed him that he had paid the debt to Stringer soon after it was contracted, and that Stringer had informed him that he had destroyed the bond. That complainant thereupon commenced a suit against Causey; but having learned since that the debt really had been paid by him, he had abandoned the hope of recovery; and he charged that he (243)  believed Balfour knew that the debt had been paid.
The defendant, in his answer, insisted that Ruffin had paid a valuable consideration for the bond, and that he, the defendant, bought it fairly from Ruffin for £ 20, which Ruffin owed him; but he had not made this purchase until complainant had voluntarily agreed to give a new bond, upon a further day of payment being allowed. He denied all collusion with Ruffin, and also notice of the payment of the first bond when the second was given. He alleged that he could have secured the debt which Ruffin owned him, if complainant had not consented to renew the bond, for that Ruffin was then in possession of property, but had since become insolvent, so that he must lose his money if deprived of the benefit of the judgment. He further insisted that complainant could not rightfully claim the interposition of a court of equity for facts which, if true, would have formed a defense at law.
Upon the issues made up and submitted to the jury, they found that the defendant, when he purchased the old bond, had not notice that the debt was paid, but he had notice of that fact before he took the new bond payable to himself. They further found that Ruffin was solvent from January, 1804, till the April following, shortly after which time he became insolvent. The case was submitted without argument.
The jury have found that at the time the defendant purchased the old bond he had no knowledge that it had been paid. If by that purchase he had obtained any legal advantage of the complainant, and one or the other must have *Page 173 
suffered in consequence of Ruffin's insolvency, equity would not interfere, but leave the loss where the law placed it. But by that purchase he gained no legal advantage. He could not have recovered at law upon that bond, for Thigpen had a good defense. Afterwards during the solvency of Ruffin,            (244) the jury find that the defendant had full notice that the bond was discharged; yet with this notice, and before Ruffin's insolvency, he procured complainant to give him the bond on which he had obtained judgment, founded on no other consideration than the circumstance that Thigpen had been security in the first bond. Here was such a concealment of the true situation in which the parties stood, and such an attempt to wrest money out of the complainant, without any consideration, when the defendant ought to have sought his remedy elsewhere, if Ruffin really owed him, that this Court ought to interfere. It is therefore ordered and decreed that the defendant pay to the complainant the full amount of all the money which he received upon his judgment at law, with interest thereon from the time he received it as well as all costs at law which complainant was bound to pay, together with the costs of this suit.